Title: To Alexander Hamilton from George Washington, 13 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Oct: 13th. 1790
Sir,
The enclosed letter, addressed to me by the Baron Perin, treating of a subject to which I am a stranger, and the means of information not being within my reach; I have to request that you will cause such enquiry to be made into the Circumstances therein stated as may enable you to give him an answer. And I wish you to transmit my letter to him with yours.
I am sir   Yr. most Obt. servt.
G. Washington
